Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 4 November 1824
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de

Monticello
Nov. 4. 24.This, my dear friend will be handed you by Thos Jefferson Randolph who goes with his fellow citizens to welcome you among us. he is my grandson and as such I am sure you will recieve him kindly, and the more so for his moral merit and  the high veneration with which from his cradle he has been taught to entertain for you.—I am just recovered from an illness of some weeks, have been able to ride out twice, and am become strong enough to embrace you, after our five and thirty years of separation, which I  hope to do now within a few hours, and with all the affection with which I have ever been yoursTh: J.